 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6

 7       ILYA GLUSHENKO,

                              Petitioner,
 8
                                                         C20-147 TSZ
           v.
 9
                                                         ORDER
         ICE FIELD OFFICE DIRECTOR,
10
                              Respondent.
11

12          Having reviewed the Report and Recommendation of the Honorable Mary Alice

13 Theiler, United States Magistrate Judge (“R&R”), docket no. 9, indicating that petitioner

14 Ilya Glushenko was released from custody on an order of supervision, and that his

15 petition for habeas relief is now moot, and having been advised that the service copy of

16 the R&R, which had been mailed to petitioner at the Northwest Detention Center, was

17 returned as undeliverable, the Court hereby ORDERS as follows:

18          (1)    The R&R is ADOPTED, 1 and this action is DISMISSED without prejudice

19 as moot; and

20

21   1
    Although the R&R recommended that this matter be dismissed with prejudice, the order
   proposed by Magistrate Judge Theiler, docket no. 9-1, suggested that this action be dismissed
22 without prejudice. The Court adopts the latter approach.

23

     ORDER - 1
 1         (2)   The Clerk is directed to send a copy of this Order to all counsel of record

 2 and to Magistrate Judge Theiler.

 3         IT IS SO ORDERED.

 4         Dated this 3rd day of April, 2020.

 5

 6

 7
                                                    A
                                                    Thomas S. Zilly
                                                    United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
